DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are being examined on the merits in this office action.
Examiner acknowledges the receipt of the reply to the non-final office action filed on 12/14/2020 where the applicant amended claims 1, 2, 6, 11, 13, 18, and 19, cancelled claims 3, 4, 8, 15, and 20 and added new claims 21-25. Claims 1, 2, 5-7, 9-14, 16-19, 21-25 are being examined on the merits in this office action

Priority 
This application was filed on 12/27/2019 and claims the benefit of the priority of the US provisional Application No. 62/787,693 filed 01/02/2019. 

	
Claim Rejections - 35 USC § 102 - Withdrawn
The rejection of claims 1-6, 8-11 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by EP 1452539 is withdrawn due to applicant’s amendment of claim 1.
The rejection of claims 12-19 under 35 U.S.C. 102(a)(1) as being anticipated by EP 1344827 is withdrawn due to applicant’s amendment of claim 1.
The rejection of claims 1-9, 11 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0165626 is withdrawn due to applicant’s amendment of claim 1.
The rejection of claims 12-19 under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/ 0193854 is withdrawn due to applicants amendment of claim 1.

Claim Rejections - 35 USC § 103 – Withdrawn
The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over EP 1452539 in view of Munoz et al. in (Microb. Cell Fact. 2017; 16: 138) and EP 1344827 is withdrawn due to applicants amendment of claim 1.
The rejection of claims 1-20 are rejected by US 2013/0165626 in view of US 2014/0193854, Munoz et al. in (Microb. Cell Fact. 2017; 16: 138) and EP 1452539 is withdrawn due to applicants amendment of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9-10, 12-14, 16-18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1452539 (hereinafter “the ‘539 patent”) in view of Chae et al in (Developmental and Comparative Immunology 36 (2012) 540–546), EP 1344827 (hereinafter “the ‘827 publication”) and Munoz et al. in (Microb. Cell Fact. 2017; 16: 138).
The ‘539 patent teaches a method of purifying AFP comprising heating the crude AFP in an aqueous medium for a specified time and centrifuging to remove the supernatant from the precipitate (claim 1). ‘539 further teaches that the supernatant solution subjected to the heat treatment is centrifuged, and then the precipitated contaminating proteins are removed (para. [0022], line 1-2) and that the purified antifreeze protein had a purity of 60% or more ([0021] at page 6, line 56). Even though ‘539 does not teach the purifying of AFP from an insect, the method of isolating AFP using high temperature is known as disclosed by ‘539. ‘539 also does not teach isolation of AFP from a recombinant source.
Chae teaches a method of isolating a protein from the beetle Tenebrio molitor. Chae teaches that the protein was purified by collecting hemolymph from 1000 larvae 48 h after injection of polymeric DAP-type PG (50 ng/Tenebrio larva). The hemolymph was later heated for 5 min at 100 °C to denature unnecessary proteins and that the clear supernatant that was obtained after centrifugation (p. 541, col. 2, section 2.5, line 1-5). Even though Chae doesn’t teach isolation of AFP by heating from the beetle, Chae teaches isolation of protein by heating from the instant beetle. Therefore, a skilled artisan would be motivated to use the similar method to isolate AFP from the beetle making the instant claims 1, 19, and 24 obvious. 
Regarding isolation of AFP from a recombinant source, ‘827 teaches a method of producing AFP obtained by culturing a transformant in a culture medium to produce and 
Regarding producing AFP using sources of amino acids such as tryptone or soytone, Munoz teaches a method of producing AFP from bacteria and the medium comprised of (g/L) 5.0 tryptone, 3.0 yeast extract, and 1.0 glucose and the pH was adjusted to 7.0 (p. 2, col. 2, line 7-10) satisfying the limitation of claim 14.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of ‘539 and use it to produce AFP from insects such as the beetle Tenebrio molitor, using heat as taught by Chae because Chae teaches that the heating method was successful in denaturing unnecessary protein. Even though the Chae does not explicitly teach that the protein purified was an AFP, Chae discloses isolation of protein from the instant beetle and using the instant method of using high heat. A skilled artisan would therefore be motivated and would have had a reasonable expectation of success of combining the methods of ‘539 and Chae to purify DAFP’s because this method has been successful in the largescale production of AFP and the heat treatment is useful for the thermal denaturation of the contaminating proteins other than antifreeze proteins so as to cause such proteins to precipitate therefore making obvious the instant claim 1. In addition, an ordinary skilled artisan would have been motivated and would have had a reasonable expectation of success of recombinantly producing the AFP as taught by ‘827 because ‘827 discloses that the method 
Regarding claims 2, 22 and 23, the ‘539 patent teaches heating the suspension to cause thermal denaturation of the contaminating proteins other than antifreeze proteins so as to cause such proteins to precipitate (par. [0020, line 38) and that the heating is done at temperature ranges of 100°C or less (para. [0020] line 39) or preferably within a temperature range of between 70°C and 98°C for 10 minutes to 30 minutes (para. [0020], line 45) which encompasses the instant temperature of 45-90°C and the time length of 2min to 4 hours.
Regarding claims 5 and 6, ‘539 teaches that the supernatant solution subjected to the heat treatment is centrifuged, and then the precipitated contaminating proteins are removed (para. [0022], line 1-2). ‘539 further teaches that the purified proteins are later separated by methods including gel filtration chromatography (para. 0015, line 59).
Regarding claim 9, ‘539 teaches the use of sodium acetate buffer in the aqueous solution [0080]. It should be noted that ‘539 does not explicitly teach that the buffer solutions are used to adjust the pH, but one of ordinary skill in the art knows that addition of buffers in any aqueous solutions will alter the pH of the solution.
Regarding claim 10, ‘539 teaches that the purified antifreeze protein had a purity of 60% or more ([0021] at page 6, line 56).
Regarding claim 12, the ‘827 patent teaches a method of producing AFP obtained by culturing a transformant in a culture medium to produce and accumulate an antifreeze protein 
Regarding claim 13 and 14, the ‘827 patent teaches a method of producing antifreeze proteins comprising culturing a host in a culture medium and collecting the AFP from the resulting culture solution [0036]. ‘827 further teaches that the culture medium contains a carbon source, a nitrogen source as well as an inorganic substance source (para. [0036, line 22-23). ‘827 further teaches that the carbon source for use in the synthetic medium may include soluble starch, glucose, which reads on the polyol,  and maltose and that the nitrogen source may include a nitrogen-containing natural product such as peptones, yeast extracts or meat extracts, and a nitrogen-containing inorganic compound such as sodium nitrate or ammonium chloride (para. [0036], line 25-28). The examiner notes that “peptones” read on the “other source of amino acids.” With regards to water and buffer, it is noted that the inclusion of potassium phosphate and sodium phosphate in an aqueous culture medium must include water and would necessarily result in a buffer.
Regarding claim 16 the ‘827 patent teaches that the host may include bacteria belonging to the Ralstonia genus such as Ralstonia eutropha; bacteria belonging to the Pseudomonas genus such as Pseudomonas putido; bacteria belonging to the Bacillus genus such as Bacillus subtilis; bacteria belonging to the Escherichia genus such as Escherichia coli [0048].
Regarding claim 17 and 18, ‘827 teaches that the cultivated cells may be separated from the culture medium, for example, through centrifugation, which reads on disrupting the cells, filtration or ultrafiltration. The antifreeze proteins contained in the supernatant of a culture .

Claims 1, 11, 19, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Halwani et al. in (Cryobiology. 2014; 68(3): 411–418) in view of EP 1452539 (hereinafter “the ‘539 patent”).
Halwani teaches a method of producing recombinant D. canadensis DAFPs-1, 2, 4 and 6 were expressed in transformed E. coli, except that a bio-fermentor was used to grow the transformed bacterial cells instead of a 1L shaker flask (p. 3, “material and methods” section, line 1-3). Halwani further discloses that medium was composed of (per L): 5.0g KH2PO4, 3.0g K2HPO4, 1.7g (NH4)2SO4, and 10g yeast extract, MgSO4·7 H20, 50mL/L 50% glucose solution and 5ml/L of K12 trace metals solution composed of (per L) 1.6g FeCl3, 0.2g CoCl2·6H2O, 0.1g CuCl2, 0.2g ZnCl2·4H20, 0.2g NaMoO4, 0.05g H3BO4, 10mL HCl was added. Halwani further discloses that the cells were collected by centrifugation at 6,000 rpm for 20 min. Halwani does not disclose that the AFP was collected by heating medium to precipitate some thermally unstable proteins.
The ‘539 patent teaches a method of purifying AFP comprising heating the crude AFP in an aqueous medium for a specified time and centrifuging to remove the supernatant from the precipitate (claim 1). ‘539 further teaches that the supernatant solution subjected to the heat treatment is centrifuged, and then the precipitated contaminating proteins are removed (para. 
‘539 patent further teaches heating the suspension to cause thermal denaturation of the contaminating proteins other than antifreeze proteins so as to cause such proteins to precipitate (par. [0020, line 38) and that the heating is done at temperature ranges of 100°C or less (para. [0020] line 39) or preferably within a temperature range of between 70°C and 98°C for 10 minutes to 30 minutes (para. [0020], line 45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the method of recombinantly producing AFP such as DAFPs-1, 2, 4 and 6 from D. Canadensis and modify it to use the method ‘539 that discloses purifying AFP by heating because ‘539 teaches that the purified AFP using the method effectively prevented recrystallization of ice, and so can be a promising means to address this problem. A skilled artisan would have been motivated and would have had a reasonable expectation of success of using a known method of recombinantly producing DAFP’s as taught by Halwani and purify the DAFP’s using a known method using heat because Halwani successfully produced DAFP recombinantly and ‘539 discloses that the method of purifying AFP by heating has been successful in purifying AFP in a large scale [0006].
Regarding claim 11, Halwani teaches that the AFP produced was an insect AFP, DAFPs-1, 2, 4 and 6 from D. Canadensis. 
Regarding claim 24, Halwani teaches that the AFP produced was an insect AFP, DAFPs-1, 2, 4 and 6 from D. Canadensis.
.

Response to Arguments
Applicant’s arguments, see applicant arguments, filed 12/14/2020, with respect to the rejection(s) of claim(s) 1-20 under EP 1452539, EP 1344827, US 2013/0165626, US 2014/0193854 and Munoz et al, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Chae et al and Halwani et al.

Examiner’s comment
The method of purifying an AFP isoform or analog having the formula A-(Thr-X-Thr-Y)z-B, where A is a sequence of 8-12 amino acids, X is a sequence of from 1 to 3 amino acids, Y is a sequence of 1-12 amino acids, z is an integer of from 3 to 8, and B is a sequence of 1- 5 amino acids, and wherein A is Gln-Cys-Thr-Gly-Gly-Ser-Asp-Cys-Ser-Ser- Cys, X includes Cys, B is Gly-Cys-Pro, and z is 5 or 6 as recited in claim 21, was not uncovered in any prior art.
The closest prior art is US 2016265073 (hereinafter “’073). ‘073 teaches a method of preventing precipitation of a carbohydrate in a solution by mixing the solution with an antifreeze protein. ‘073 discloses an antifreeze protein of SEQ ID NO: 4, which is has the amino acid sequence QCTGGSDCSSCTVSC TNCQNCPNARVACTGSTNCINALTCTDSHDCHNAETCTRSTN CYKAKTCTDSTGCP wherein the amino acids QCTGGSDCSSC read on A, the X is 1-3 amino acids (VSC), and B is GCP and Z is 1. ‘073 does not teach or suggest a method of purifying the DAFP isoforms, does not teach a method of producing DAFPs and does not teach a method of recombinantly producing DAFPs where the DAFP isoform where z is 5 or 6.  

Conclusion
Claims 1, 2, 5-7, 9-14, 16-19, 20-25 are rejected.
Claims 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654